525 F.3d 821 (2008)
Juan Elias ESTRADA-ESPINOZA, Petitioner,
v.
Michael B. MUKASEY, Attorney General, Respondent.
No. 05-75850.
United States Court of Appeals, Ninth Circuit.
May 6, 2008.
Saad Ahmad, Law Offices of Minter & Ahmad, Fremont, CA, for Petitioner.
District Director, Office of the District Chief Counsel U.S. Department of Homeland Security, Phoenix, AZ, Alison R. Drucker, Donald E. Keener, Ernesto H. Molina, Jr., DOJ-U.S. Department of Justice Civil Div./Office of Immigration Lit., Washington, DC, Ronald E. Lefevre, Office of the District Counsel Department of *822 Homeland Security, San Francisco, CA, for Respondent.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.